Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 1 of 13 PageID #: 174932



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

ZIG ZAG INNOVATIONS, LLC,
                          Plaintiff,
                                                                 CIVIL ACTION NO.
              v.
LEVITON MANUFACTURING CO.,
INC.,                                                       JURY TRIAL DEMANDED
                          Defendant.


                              PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Zig Zag Innovations, LLC (“Plaintiff”), by and through its undersigned counsel,

files this Original Complaint against Defendant Leviton Manufacturing Co., Inc. (“Defendant”)

as follows:

                                       NATURE OF THE ACTION

       1.          This is an action for violation of 35 U.S.C. §§271(a) and 35 U.S.C. §§271(b).

This is a patent infringement action to stop Defendant’s infringement of United States Patent No.

8,818,532 (“the ‘532 patent”) entitled “System and Method for Selectively Controlling and

Monitoring Receptacles and Fixtures Connected to a Power Circuit in a Building” A true and

correct copy of the ‘532 patent is attached hereto as Exhibit A. Plaintiff is the owner by

assignment of the ‘532 patent. Plaintiff seeks monetary damages and injunctive relief.

                                                PARTIES

       2.          Plaintiff is a limited liability company having a principal place of business located

at 611 Annin Street, Philadelphia, Pennsylvania 19147.

       3.          Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 201 N.

Service Rd. Melville, New York 11747-3138. Defendant can be served with process by serving

                                                 1
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 2 of 13 PageID #: 174933



Corporation Service Company D/B/A CSC Lawyers Inco 211 E. 7th Street Suite 620 Austin,

Texas 78701. Defendant Leviton Manufacturing Co., Inc. maintains brick and mortar offices all

over the country including but not limited to the District of Delaware some of which are located

at, 201 N. Service Rd. Melville, New York 11747-3138.

                                 JURISDICTION AND VENUE

       4.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §101 et seq., including 35 U.S.C. §§271 and 281-285. This Court has

exclusive subject matter jurisdiction over this case for patent infringement under 28 U.S.C.

§§1331 and 1338.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. §1400(b). Leviton

Manufacturing Co., Inc. is subject to personal jurisdiction in this district. Additionally, Leviton

Manufacturing Co. Inc. is registered under the laws of Delaware. Upon information and belief,

Leviton Manufacturing Co., Inc. has individually transacted business in this district and/or

committed acts of patent infringement in this district.

       6.      This Court has personal jurisdiction over Leviton Manufacturing Co., Inc. Leviton

Manufacturing Co., Inc. has conducted and does conduct business within the District of

Delaware. Leviton Manufacturing Co., Inc., directly or through subsidiaries or intermediaries

(including distributors, retailers, and others), ships, distributes, offers for sale, sells, and/or

advertises (including through its web pages) its products and services (including products and/or

services that infringe the ‘532 patent, as described more particularly below) in the United States,

the State of Delaware, and the District of Delaware. Leviton Manufacturing Co., Inc., directly

and through subsidiaries or intermediaries (including distributors, retailers, and others), has

purposefully and voluntarily placed one or more infringing products and/or services, as described



                                                 2
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 3 of 13 PageID #: 174934



below, into the stream of commerce with the expectation that they will be purchased and/or used

by consumers in the District of Delaware. These infringing products and/or services have been

and continue to be purchased and/or used by consumers in the District of Delaware. Leviton

Manufacturing Co., Inc. has committed acts of patent infringement within the State of Delaware

and, more particularly, within the District of Delaware.

                                  THE ASSERTED PATENTS

       7.      This lawsuit asserts causes of action for infringement of United States Patent No.

8,818,532.

       8.      On August 26, 2014, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,818,532 (“the ‘532 Patent”) entitled, “System and Method for

Selectively Controlling and Monitoring Receptables and Fixtures Connected to a Power Circuit

in a Building” to Ricardo Vasquez and assigned to Plaintiff, Zig Zag Innovations, LLC. Zig Zag

Innovations, LLC is the owner by assignment of the ‘532 patent and holds all right, title and

interest to the ‘532 Patent. A true and correct copy of the ‘532 patent is attached as Exhibit A.

       9.      Claim 1 of the ‘532 patent describes, among other things:

       In a building having multiple circuits wired to a central circuit breaker, a system for
adding controls to a targeted circuit from among said multiple circuits, said system comprising:

       a plurality of outlet assemblies, wherein each of said plurality of outlet assemblies has a
               receptacle, an on/off switch, and a selectively changeable outlet identification
               code, wherein said on/off switch is configurable between an on condition and an
               off condition;
       an electrical power cable extending from said central circuit breaker to said plurality of
               outlet assemblies, wherein said electrical power cable supplies electrical current
               to said plurality of outlet assemblies, and wherein said electrical current is
               connected to said receptacle in each of said plurality of outlet assemblies only
               when it’s said on/off switch is in said on condition; and
       a control unit coupled to said electrical power cable at a point between said plurality of
               outlet assemblies and said central circuit breaker, wherein said control unit
               generates an addressed control signal within said electrical power cable, wherein
               said addressed control signal selectively controls said on/off switch in any of said

                                                 3
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 4 of 13 PageID #: 174935



               plurality of outlet assemblies that have said outlet identification code that is
               addressed by said addressed control signal.

      10.     Claim 9 of the ‘532 patent describes, among other things:

An area circuit within a building comprising:

       an outlet assembly having a receptacle, an on/off switch, and a selectively changeable
              outlet identification code, wherein said on/off switch is configurable between an
              on condition and an off condition;

       a control unit coupled to said outlet assembly by an electrical power cable, wherein said
              control unit generates an addressed control signal within said electrical power
              cable that selectively controls said on/off switch in said outlet assembly only
              when said outlet identification code is accurately addressed by said addressed
              control signal.

       11.     The ‘532 Patent is owned by Zig Zag Innovations, LLC and the technology

covered by said patent was developed by Zig Zag Innovations, LLC, its predecessors, and/or

related companies. To the extent 35 U.S.C. §287 is determined to be applicable, Plaintiff is

informed and believes its requirements have been satisfied with respect to the ‘532 patent and is

entitled to recover pre-suit damages.

       12.     The Asserted Patent is valid and enforceable.

        CONTROLLING AND MONITORING FIXTURES AND RECEPTACLES
             CONNECTED TO A POWER CIRCUIT IN A BUILDING

       13.     Transmitting data through power lines has been used for computer networking

and even for telephone communication wiring.          Data transmission through power cables

however, has primarily been used to control smart outlets, wherein the outlets can be activated or

deactivated using a data transmission.

       14.     In such systems, the control signals are typically generated using a desktop

computer. The desktop computer uses a signal converter to convert command signals into data




                                                4
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 5 of 13 PageID #: 174936



signals that can travel through the power lines. Since data is being transmitted through active

power lines, the installation and expense of installing such systems is considerable.

         15.    Furthermore, commercially available smart outlets are very expensive. This is due

to the electronics required within the smart outlet to identify the smart outlet to the overall

system. A typical home may have over one hundred outlets and dozens of lighting fixtures.

         16.    Being able to place an expensive smart outlet into such a multitude has made such

prior art systems too expensive and too complex for use by the average home owner.

Accordingly, smart outlets are typically only installed by professionals in luxury homes and

ultra-high energy efficient commercial buildings.

         17.    A need therefore, existed at the time of filing of the ‘532 patent for a system and

method of simplifying the use of smart outlets. The ‘532 patent created a system so that an

average homeowner can afford to use the smart outlets and have the ability to install the smart

outlets throughout the home.

          COUNT I – PATENT INFRINGEMENT OF U.S. PATENT NO. 8,818,532

         18.    Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-17

above.

         19.    The ‘532 patent was duly and legally issued by the United States Patent and

Trademark Office on August 26, 2014 after full and fair examination. Plaintiff is the owner by

assignment of the ‘532 patent and possesses all rights of recovery under the ‘532 patent,

including the exclusive right to sue for infringement and recover past damages and obtain

injunctive relief.

         20.    Defendant owns, uses, operates, tests, advertises, controls, sells, and/or otherwise

provides systems that infringe the ‘532 patent. The ‘532 patent provides, among other things,



                                                 5
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 6 of 13 PageID #: 174937



“an area circuit within a building comprising: (1) an outlet assembly having a receptacle; (2) an

on/off switch, and a selectively changeable outlet identification code, wherein said on/off switch

is configurable between an on condition and an off condition; and (3) a control unit coupled to

said outlet assembly by an electrical power cable, wherein said control unit generates an

addressed control signal within said electrical power cable that selectively controls said on/off

switch in said outlet assembly only when said outlet identification code is accurately addressed

by said addressed control signal.”

       21.     Defendant has been and is now infringing the ‘532 Patent in the State of

Delaware, in this judicial district, and elsewhere in the United States, by, among other things,

directly and/or indirectly through intermediaries, making, using, importing, testing, providing,

supplying, distributing, selling, and/or offering for sale systems (including, without limitation,

the Defendant’s LevNet RF Hotel Key Card Switch and LevNet RF Receivers identified herein

as the “Accused Instrumentality”) that provide a system for selectively controlling and

monitoring receptables and fixtures connected to a power circuit in a building, covered by one or

more claims of the ‘532 patent to the injury of Zig Zag Innovations, LLC. Defendant is directly

and/or indirectly infringing, literally infringing, and/or infringing the ‘532 patent under the

doctrine of equivalents. Defendant is thus liable for infringement of the ‘532 patent pursuant to

35 U.S.C. § 271.

       22.     Leviton Manufacturing Co., Inc. infringes claim 9 by having an area circuit within

a building comprising:

       an outlet assembly having a receptacle, an on/off switch, and a selectively changeable
              outlet identification code, wherein said on/off switch is configurable between an
              on condition and an off condition;




                                                6
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 7 of 13 PageID #: 174938




      a control unit coupled to said outlet assembly by an electrical power cable, wherein said
             control unit generates an addressed control signal within said electrical power
             cable that selectively controls said on/off switch in said outlet assembly only when
             said outlet identification code is accurately addressed by said addressed control
             signal.




                                               7
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 8 of 13 PageID #: 174939




                                      8
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 9 of 13 PageID #: 174940




       23.     Defendant also infringes under 35 U.S.C. §271(b) by inducing infringement of the

‘532 patent in the State of Delaware, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging,

and/or otherwise inducing others to perform the steps and/or operate the systems claimed by the

‘532 patent to the injury of Plaintiff. Defendant actively instructs their customers to use the

Accused Instrumentality in a way that infringes the ‘532 patent. Since at least the filing date of

this Complaint, Defendant has had knowledge of the ‘532 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘532 patent pursuant to 35

U.S.C. §271(b).

       24.     Specifically, Defendant advertises the Accused Instrumentality to its customers,

and instructs its customers to operate the Accused Instrumentality in a way that infringes, such

that when Defendant’s customers follow Defendant’s instructions, the ‘532 patent is infringed.

       25.     Since at least the filing date of the Original Complaint, Defendant has had

knowledge of the ‘532 patent pursuant to 35 U.S.C. §271(b), and by continuing the actions

described above, by continuing to sell the Accused Instrumentality and instruct their customers

to use the Accused Instrumentality in an infringing manner, Defendant has had specific intent to

induce infringement of the ‘532 patent pursuant to 35 U.S.C. §271(b).

                                                  9
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 10 of 13 PageID #: 174941



       26.     Defendant’s customers use the Accused Instrumentality as instructed by

Defendant and in doing so, complete all elements in at least claims 1 and 9 of the ‘532 patent

making Defendant’s customers direct infringers of the ‘532 patent.          Defendant specifically

intended for its customers to infringe the ‘532 patent because Defendant continues to advertise

and provide to its customers manuals and product information on their website that when

followed necessarily infringe the ‘532 patent. See https://store.leviton.com/products/hotel-key-

card-switch-white-wss0s-h0w?variant=18216141635 (Last Accessed August 16, 2019).

       27.     Defendant instructs its customers, such that when Defendant’s customers follow

Defendant’s instructions, each of said customers necessarily use the Accused Instrumentality in

an infringing manner as claimed in the ‘532 patent making Defendant’s customers direct

infringers of the ‘532 patent.

       28.     Defendant also infringes under 35 U.S.C. §271(c) by contributing to infringement

of the ‘532 patent in the State of Delaware, literally or under the doctrine of equivalents, in this

judicial district, and elsewhere in the United States, by, among other things, offering for sale,

selling, or importing the Accused Instrumentality, and/or advising, encouraging, and contributing

so that others can use the systems claimed by the ‘532 patent to the injury of Plaintiff.

       29.     Specifically, pursuant to 35 U.S.C. §271(c), Defendant advertises, sells, and/or

provides the Accused Instrumentality to its customers, and instructs its customers, such that

when Defendant’s customers follow Defendant’s instructions, each of said customers necessarily

infringe one or more systems claimed in the ‘532 patent making Defendant’s customers direct

infringers of the ‘532 patent.

       30.     The Accused Instrumentalities which are provided by Defendant to its customers,

are designed specifically for use by their customers in an infringing manner as claimed in the



                                                 10
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 11 of 13 PageID #: 174942



‘532 patent. If the functionality that is embodied in the ‘532 patent were not present in the

Accused Instrumentalities sold by Defendant then these said devices would not work properly

for their stated purposes by Defendant in its literature about its products when used together for

Defendant’s stated purpose and in some cases Defendant’s installation of the Accused

Instrumentalities.

        31.     There is no substantial non-infringing use for the Accused Instrumentalities

because if the devices were used in a non-infringing manner then they would not work for their

stated purpose i.e. specific purpose of controlling an unlimited number of LevNet RF Receivers

that are in range.

        32.     Defendant continues advising, encouraging, contributing, and/or otherwise

inducing others to use the systems claimed by the ‘532 patent to the injury of Plaintiff. Since at

least the filing date of the Original Complaint, Defendant has had knowledge of the ‘532 patent,

and by continuing the actions described above, has specific intent to induce infringement of the

‘532 patent pursuant to 35 U.S.C. §271(b), and has further contributed to said infringement of

the ‘532 patent by their customers by providing them with the Accused Instrumentalities so that

their customers could directly infringe the ‘532 patent pursuant to 35 U.S.C. §271(c).

        33.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        34.     To the extent 35 U.S.C. §287 is determined to be applicable, Plaintiff is informed

and believes its requirements have been satisfied with respect to the ‘532 patent.

        35.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,




                                                11
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 12 of 13 PageID #: 174943



cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. §284.

                                         JURY DEMAND

               Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against the Defendant,

and that the Court grant Plaintiff the following relief:

           A. a judgment that Defendant directly and/or indirectly infringes one or more claims
              of the ‘532 patent;

           B. award Plaintiff damages in an amount adequate to compensate Plaintiff for
              Defendant’s infringing products’ infringement of the claims of the ‘532 patent,
              but in no event less than a reasonable royalty, supplemental damages and
              enhanced damages for any continuing post-verdict infringement until entry of the
              final judgment with an accounting as needed, under 35 U.S.C. §284;

           C. award Plaintiff enhanced damages of three times the amount of the final
              judgement for Defendant’s pre-suit knowledge of the ‘532 patent and willful
              infringement of the ‘532 patent pursuant to 35 U.S.C. §284;

           D. a permanent injunction pursuant to 35 U.S.C. §283, enjoining Defendant and their
              officers, directors, agents, servants, affiliates, employees, divisions, branches,
              subsidiaries, parents, and all others acting in active concert therewith from
              infringement, inducing the infringement of, or contributing to the infringement of
              the ‘532 patent, or such other equitable relief the Court determines is warranted;

           E. award Plaintiff pre-judgment interest and post-judgment interest on the damages
              awarded, including pre-judgment interest, pursuant to 35 U.S.C. §284, from the
              date of each act of infringement of the ‘532 patent by Defendant to the day a
              damages judgment is entered, and an award of post-judgment interest, pursuant to
              28 U.S.C. §1961, continuing until such judgment is paid, at the maximum rate
              allowed by law; and an accounting of all damages not presented at trial;

           F. a judgment and order finding this to be an exceptional case and requiring
              defendant to pay the costs of this action (including all disbursements), and
              attorneys’ fees pursuant to 35 U.S.C. §285;



                                                  12
Case 1:99-mc-09999 Document 1798 Filed 11/09/19 Page 13 of 13 PageID #: 174944



           G. award a compulsory future royalty for the ‘532 patent; and award such further
              relief as the Court deems just and proper.

Dated: November 9, 2019                           Respectfully submitted,

                                                  STAMOULIS & WEINBLATT LLC

                                                  /s/Stamatios Stamoulis
                                                  Stamatios Stamoulis #4606
                                                  Richard C. Weinblatt #5080
                                                  800 N. West Street, Third Floor
                                                  Wilmington, DE 19801
                                                  (302) 999-1540
                                                  stamoulis@swdelaw.com
                                                  weinblatt@swdelaw.com

                                                  Austin Hansley
                                                  Texas Bar No.: 24073081 (Pro Hace Vice)
                                                  HANSLEY LAW FIRM, PLLC
                                                  13355 Noel Rd. STE 1100
                                                  Dallas, Texas 75240
                                                  Telephone: (972) 528-9321 Ext. 1000
                                                  Facsimile: (972) 370-3559
                                                  Email: ahansley@hansleyfirm.com

                                                  ATTORNEYS FOR PLAINTIFF
                                                  ZIG ZAG INNOVATIONS, LLC

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 9, 2019, I electronically filed the foregoing document
with the clerk of the court for the U.S. District Court, District of Delaware, using the electronic
case filing system of the court. The electronic case filing system sent a “Notice of Electronic
Filing” to the attorneys of record who have consented in writing to accept this Notice as service
of this document by electronic means.

                                                     /s/ Stamatios Stamoulis
                                                     Stamatios Stamoulis




                                                13
